                                                Case 4:18-cv-01474-HSG Document 115 Filed 08/13/19 Page 1 of 4



                                       1   J. DAVID HADDEN (CSB No. 176148)
                                           dhadden@fenwick.com
                                       2   LYNN H. PASAHOW (CSB No. 54283)
                                           lpasahow@fenwick.com
                                       3   FENWICK & WEST LLP
                                           Silicon Valley Center
                                       4   801 California Street
                                           Mountain View, CA 94041
                                       5   Telephone:     650.988.8500
                                           Facsimile:     650.938.5200
                                       6
                                           MATTHEW B. BECKER (CSB No. 291865)
                                       7   mbecker@fenwick.com
                                           ERIC B. YOUNG (CSB No. 318754)
                                       8   eyoung@fenwick.com
                                           CHIEH TUNG (CSB No. 318963)
                                       9   ctung@fenwick.com
                                           FENWICK & WEST LLP
                                      10   555 California Street, 12th Floor
                                           San Francisco, CA 94104
                                      11   Telephone:     415.875.2300
                                           Facsimile:     415.281.1350
                                      12
                                           Attorneys for Plaintiff
F ENWICK & W ES T LLP




                                      13   Trina Hill
                        LAW
                         AT




                                      14
                        ATTO RNEY S




                                                                            UNITED STATES DISTRICT COURT
                                      15                                   NORTHERN DISTRICT OF CALIFORNIA
                                      16                                          OAKLAND DIVISION
                                      17   TRINA HILL,                                      Case No. 4:18-cv-01474-HSG (KAW)
                                      18                      Plaintiff,                    PLAINTIFF TRINA HILL’S
                                                                                            OPPOSITION TO DEFENDANT’S
                                      19          v.                                        MOTON IN LIMINE NO. 1
                                                                                            REGARDING EXCLUSION OF
                                      20   GOODFELLOW TOP GRADE,                            EVIDENCE RELATED TO
                                                                                            PLAINTIFF’S RESPIRATORY
                                      21                      Defendant.                    CONDITIONS KNOWN TO
                                                                                            DEFENDANT
                                      22
                                                                                            Date:         August 27, 2019
                                      23                                                    Time:         3:00 p.m.
                                                                                            Courtroom:    2, 4th Floor
                                      24                                                    Judge:        Hon. Haywood S. Gilliam, Jr.
                                                                                            Trial Date:   Sept. 9, 2019
                                      25                                                    Filed:        March 6, 2018
                                      26

                                      27

                                      28
                                            HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                            LIMINE NO. 1                                                  CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                Case 4:18-cv-01474-HSG Document 115 Filed 08/13/19 Page 2 of 4



                                       1          Defendant’s Motion in Limine No. 1 (Dkt. 91) asks the Court to exclude any evidence
                                       2   relating to Ms. Hill’s respiratory issues and collapsed lung. The Court should deny the motion
                                       3   because this evidence bears on many of Defendant’s affirmative defenses. Moreover, Ms. Hill’s
                                       4   respiratory condition bears directly on her retaliation claim and whether Defendant’s asking Ms. Hill
                                       5   to do dust control work despite knowledge of her condition constituted adverse employment action.
                                       6   Finally, proper jury instructions and verdict forms will ensure that there is no risk of jury confusion
                                       7   as to any unpled disability claims.
                                       8          A.      Ms. Hill’s Respiratory Conditions, and Defendant’s Knowledge Thereof, Are
                                                          Relevant to Defendant’s Affirmative Defenses
                                       9
                                                  Ms. Hill’s respiratory conditions and Defendant’s knowledge of those conditions are relevant
                                      10
                                           to numerous of Defendant’s affirmative defenses. Defendant pleaded unclean hands, and intends to
                                      11
                                           argue that Ms. Hill’s use of prescribed medications relating to her medical condition, on her own
                                      12
                                           time and outside of the job site, excuses Defendant from liability. Defendant similarly pleaded that
F ENWICK & W ES T LLP




                                      13
                        LAW




                                           Ms. Hill “willfully breached her duties” (Dkt. 47 at 9) by refusing to perform tasks that Ms. Hill
                         AT




                                      14
                        ATTO RNEY S




                                           stated she could not perform for medical reasons, which Defendant knew to be the case before
                                      15
                                           assigning those tasks. Defendant’s after-acquired evidence and willful misconduct defenses likewise
                                      16
                                           implicate the same issues. Prohibiting Ms. Hill from testifying and introducing evidence about her
                                      17
                                           medical conditions and Defendant’s knowledge of those conditions would leave her unable to
                                      18
                                           respond to Defendant’s allegations.
                                      19
                                                  B.      In Addition to Being Relevant to Defendant’s Affirmative Defenses, Ms. Hill’s
                                      20                  Respiratory Conditions, and Defendant’s Knowledge Thereof, Are Relevant to
                                                          Ms. Hill’s Retaliation Claim and Whether Defendant Took Adverse Action
                                      21                  Against Ms. Hill
                                      22          Ms. Hill’s retaliation claim considers whether Defendant subjected Ms. Hill to materially
                                      23   adverse employment action in response to her having engaged in a protected activity. See
                                      24   Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 59 (2006) (“Title VII’s antiretaliation
                                      25   provision forbids employer actions that discriminate against an employee (or job applicant) because
                                      26   he has . . . participated in a Title VII investigation, proceeding, or hearing”) (citations omitted);
                                      27   Passantino v. Johnson & Johnson Consumer Products, Inc., 212 F.3d 493, 506 (9th Cir. 2000)
                                      28   (informal complaints constitute protected activities, “such that actions taken against the [employee]
                                            HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                            LIMINE NO. 1                                        1                CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                Case 4:18-cv-01474-HSG Document 115 Filed 08/13/19 Page 3 of 4



                                       1   after these initial complaints are appropriately the subject of her retaliation claim”); see also
                                       2   Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d 417, 422 (9th Cir. 2013). To render its
                                       3   verdict on the retaliation claim, the jury needs to consider whether Defendant’s treatment of Ms. Hill
                                       4   after she reported sexual harassment constituted an adverse employment action.
                                       5           Ms. Hill’s respiratory condition is relevant evidence of Defendant’s adverse employment
                                       6   action in response to Ms. Hill’s reporting sexual harassment to the general contractor, who then
                                       7   raised this issue with Defendant. An employer’s action “is cognizable as an adverse employment
                                       8   action if it is reasonably likely to deter employees from engaging in protected activity.” Ray v.
                                       9   Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000). Ms. Hill told Defendant in June of 2017 about her
                                      10   respiratory condition and collapsed lung, which prevented her from doing dust control. The
                                      11   following month, Ms. Hill reported an incident of a male employee “mooning” her to the general
                                      12   contractor, who then raised this issue with the Defendant. Defendant subsequently represented to
F ENWICK & W ES T LLP




                                      13   Ms. Hill that another subcontractor, Statewide, was taking over flagging operations per the general
                        LAW
                         AT




                                      14   contractor’s instruction, and asked her to do dust control work, with knowledge of her respiratory
                        ATTO RNEY S




                                      15   condition. Ms. Hill asserts that Defendant misrepresented the circumstances in which Statewide was
                                      16   purportedly taking over Defendant’s flagging operations, and that Defendant actively sought ways to
                                      17   compel Ms. Hill to quit after she reported sexual harassment to the general contractor. Evidence
                                      18   relating to Ms. Hill’s respiratory condition will enable the jury to understand Ms. Hill’s retaliation
                                      19   claim and determine whether Defendant’s characterization of the Statewide takeover and asking Ms.
                                      20   Hill to move to dust control was an adverse employment action.
                                      21           C.       Evidence of Ms. Hill’s Respiratory Conditions Will Not Prejudice Defendant or
                                                            Confuse the Jury
                                      22
                                                   Introduction of evidence of Ms. Hill’s respiratory conditions as it relates to her retaliation
                                      23
                                           claim will not prejudice Defendant because the evidence is relevant, Defendant has already taken
                                      24
                                           discovery on it, and proper jury instructions and verdict forms will ensure that there is no confusion
                                      25
                                           of the issues.
                                      26
                                                   Contrary to Defendant’s assertion, Defendant has already conducted discovery on this issue,
                                      27
                                           including serving a request for production of documents concerning Ms. Hill’s records as it relates to
                                      28
                                            HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                            LIMINE NO. 1                                        2                CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                Case 4:18-cv-01474-HSG Document 115 Filed 08/13/19 Page 4 of 4



                                       1   Ms. Hill’s employment with Defendant (and receiving in response over 600 pages of Ms. Hill’s
                                       2   personal medical records), and soliciting various testimony relating to Ms. Hill’s disability and
                                       3   collapsed lung. See Declaration of Chieh Tung in Support of Plaintiff Trina Hill’s Oppositions to
                                       4   Defendant’s Motions In Limine Nos. 1, 4 and 5 (“Tung Decl.”) ¶ 2; id. Ex. 1 and Ex. 2 at 26:5-18;
                                       5   40:4-23; 51:12-53:3.
                                       6          Defendant states that Ms. Hill did not plead a claim for disability discrimination in her
                                       7   complaint, and argues that if the jury learns of Ms. Hill’s disability then the jury might somehow
                                       8   mistakenly render a verdict on disability discrimination instead of race or gender discrimination.
                                       9   Because the instructions to the jurors and the verdict form will specify what types of discrimination
                                      10   are at issue in this case, there is no risk of an erroneous verdict on this basis. Nor would jurors be
                                      11   confused simply because there is not a basic disability discrimination claim before them, but facts
                                      12   relating to a disability are still mentioned due to relevance to other claims and defenses.
F ENWICK & W ES T LLP




                                      13          Based on the foregoing, Ms. Hill respectfully requests that the Court deny Defendant’s
                        LAW
                         AT




                                      14   Motion in Limine No. 1.
                        ATTO RNEY S




                                      15

                                      16                                                 Respectfully submitted,
                                      17   Dated: August 13, 2019                        FENWICK & WEST LLP
                                      18

                                      19                                                 By: /s/ Chieh Tung
                                                                                             Chieh Tung
                                      20
                                                                                              Attorneys for Plaintiff
                                      21                                                      Trina Hill
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                            HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                            LIMINE NO. 1                                       3                CASE NO.: 4:18-cv-01474-HSG (KAW)
